Title: From George Washington to Major General William Heath, 27 June 1777
From: Washington, George
To: Heath, William



Dear Sir
Camp at Middle Brook June 27th 1777.

I have now before me your two letters of the 17th & 19th Instant. It is Strange Cols. Whitcomb & Phiney should have suffered their Claims to have remained so long unpaid. Their conduct is extremely reprehensible and must produce a great deal of Embarasments, if not some injustice. Have their Abstracts made out in such a way as shall appear agreable to propriety and the usual practice in such cases, to which they should annex an Affidavit to give them a greater degree of Authenticity. The Compy Rolls should be made out specifying the mens names, which should be affixed to the Abstract.
In respect to the Militia who have done duty at Providence, I have nothing to say. If they were call’d out by Public authority or by any having power for the purpose, I suppose they are to be paid by the States. At any rate you should be Extremely cautious in having the Abstracts properly adjusted—The Company Rolls ought to be specifye the Officers & mens names & time of service and ought to be sworn to & Certified by the commanding Officer. It might be well for you to submit the matter to Congress and to take their direction.
You will omit no pains or exertions to compleat the difi[ci]ency’s in the Regiments and to push the troops forward as fast as circumstances will admit. I have written to Genl Schuyler, that he cannot have any of the Feild Pieces at this time, as there are not a sufficient number for this Army, which has much more occasion for them.
Yesterday Morning the Enemy advanced with their whole force from Amboy to Westfeild about Seven or Eight miles—Where the whole or a large part of them now remain. This movement would seem to indicate an intention to make an Attack upon our Left Flank, As they came out, there was some Skirmishing between them & part of Lord Stirling’s Division without any great damage on either Side. I am Dr Sir Your Most Obedt servt

Go: Washington

